    Case 18-33967-sgj11 Doc 2838 Filed 07/08/20                     Entered 07/08/20 14:48:14              Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed July 8, 2020
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                              §
         In re:                                               §     Chapter 11
                                                              §
         Senior Care Centers, LLC, et al.,1                   §     Case No. 18-33967 (BJH)
                                                              §
                   Reorganized Debtors.                       §     (Jointly Administered)
                                                              §

                        STIPULATION AND AGREED ORDER APPROVING
                     ANNALY’S AMENDED APPLICATION FOR ALLOWANCE
              AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM, PURSUANT
             TO 11 U.S.C. §§ 365(d)(3) AND 503(b)(1), AND TO GRANT RELATED RELIEF

                  This stipulation and agreed order (this “Stipulation and Agreed Order”) is entered into

     by and between the Reorganized Debtors and CHI Javelin LLC, CHI Javelin Winters Park LLC,

     CHI Javelin Denison LLC, CHI Javelin Frisco LLC, CHI Javelin Allen LLC, and CHI Javelin




     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
     1050, Dallas, Texas 75201.



     74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20                       Entered 07/08/20 14:48:14             Page 2 of 7




Vista Ridge LLC (collectively, "Annaly", and together with the Reorganized Debtors, collectively,

the “Parties”).

                                             STIPULATED FACTS

           A.       On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).2

           B.       Prior to the Petition Date, the Debtors and Annaly entered into that Master Lease

Agreement between Annaly3 and PM Management – Portfolio VI NC, LLC, dated May 11, 2016

(the “Annaly Master Lease”). Under the Annaly Master Lease, the Debtors leased certain real

property and improvements, comprising five skilled nursing facilities in Texas (the “Annaly

Facilities”).

           C.       Berkadia Commercial Mortgage LLC (“Berkadia”) and Annaly are parties to

certain loans secured by the Annaly Facilities. Such loans are insured by the U.S. Department of

Housing and Urban Development (“HUD”).

           D.       Pursuant to, among other things, HUD regulatory and security agreements,

Berkadia has a security interest in, among other things, accounts receivable generated at the Annaly

Facilities.

           E.       On October 4, 2019, the Court entered the Memorandum Opinion and Order

Granting Debtors’ Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Assume

Unexpired Real Property Leases, and (III) Establishing and Authorizing the Debtors to Pay

Attendant Cure Amounts [Docket No. 1983] (the “Assumption Order”). Pursuant to the

Assumption Order, the Debtors assumed the Annaly Master Lease.



2
    Certain additional Reorganized Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.
3
 CHI Javelin LLC, CHI Javelin Winters Park LLC, CHI Javelin Denison LLC, CHI Javelin Frisco LLC, CHI Javelin
Allen LLC, and CHI Javelin Vista Ridge LLC.

                                                           2
74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20           Entered 07/08/20 14:48:14        Page 3 of 7




         F.    On October 25, 2019, the Debtors filed the Notice of Filing of Solicitation Version

of Disclosure Statement for the Third Amended Joint Plan of Reorganization Under Chapter 11 of

the Bankruptcy Code [Docket No. 2094] (the “Solicitation Notice”). Attached to the Solicitation

Notice as Exhibit A, was the solicitation version of the Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code (as may be further amended, modified,

and/or supplemented, the “Plan”).

         G.    On December 13, 2019, the Debtors made the cure payments as required by the

Assumption Order, including the payment of Annaly’s attorneys’ fees for the period from the

Petition Date to August 30, 2019.

         H.    On December 13, 2019, the Court entered the Findings of Fact, Conclusions of

Law, and Order Confirming Third Amended Joint Plan of Reorganization Under Chapter 11 of the

Bankruptcy Code [Docket No. 2376] (the “Confirmation Order”). Among other things, the

Confirmation Order provided that the Debtors would pay $168,000 in Annaly’s attorneys’ fees for

the period from September 1, 2019 through December 31, 2019, provided that the effective date

of the Plan occurred before January 31, 2020, with payment of such amount in the following

installments: (i) $42,000 on the effective date of the Plan, which was required to occur by January

31, 2020; and (ii) six monthly installments of $21,000, paid on the first day of each month,

commencing on February 1, 2020, through July 1, 2020.

         I.    After entry of the Confirmation Order, Annaly continued to incur attorneys' fees

and expenses in connection with this matter.

         J.    On or about February 13, 2020, Annaly gave notice by letter to the Debtors that

because the effective date of the Plan did not occur by January 31, 2020, the capped amount of

$168,000 for attorneys' fees and expenses and the installment payment schedule under the



                                                3
74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20                       Entered 07/08/20 14:48:14              Page 4 of 7




Confirmation Order were no longer applicable. Annaly also gave notice of amounts due and owing

for attorney's fees and expenses incurred through January 2020, that such amounts were defined

as "Rent" under the Annaly Master Lease, and failure to pay such amounts within ten days of

receipt of the notice would constitute an Event of Default under the Annaly Master Lease. The

Debtors dispute that such attorneys’ fees and expenses are “Rent” under the Master Lease and that

the payment schedule in the Confirmation was no longer applicable. The Debtors also dispute

whether such attorneys’ fees and expenses are reasonable.

           K.       The Debtors made the first payment of $42,000 on or about January 31, 2020, and

made each subsequent payment of $21,000 pursuant to the installment schedule set forth in the

Confirmation Order.

           L.       On March 27, 2020 (the “Effective Date”), all conditions to the occurrence of the

Effective Date set forth in the Plan and Confirmation Order were satisfied or waived in accordance

therewith, and the Effective Date of the Plan occurred. On March 30, 2020, the Notice of (I) Entry

of Findings of Fact, Conclusions of Law, and Order Confirming Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code, (II) Occurrence of the Effective Date,

and (III) Bar Date Notice for Rejection Damages Claims, Administrative Claims and Professional

Fee Claims [Docket No. 2659] (the “Effective Date Notice”) was filed.

           M.       On April 29, 2020, Annaly's Amended Application for Allowance and Payment of

Administrative Expense Claim, Pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1), and to Grant

Related Relief (the "Application") [Docket No. 2706] (the “Application”)4 was filed. The

Application asserted an administrative expense claim against the Debtors in the amount of

$186,474.21. At the time the Application was filed, three payments remained under the installment


4
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Application.


                                                            4
74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20            Entered 07/08/20 14:48:14      Page 5 of 7




schedule, totaling $63,000. Subtracting $63,000 for these installment payments by the Debtors,

$121,474.21 remains related to Annaly’s attorneys' fees and expenses for the period of December

2019 through the Effective Date.

         N.   On April 29, 2020, Berkadia filed the Application for Allowance and Payment of

Administrative Expense Claim of Berkadia Commercial Mortgage LLC [Docket No. 2705] (the

“Berkadia Application”). The Berkadia Application asserted an administrative expense claim for

$176,550.25 against the Debtors for Berkadia’s attorneys’ fees during the Chapter 11 Cases.

         O.   The Parties have resolved their pending disputes, all as set forth below.

                                       STIPULATION

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE PARTIES
HEREBY AGREE AND STIPULATE, AND IT IS ORDERED AS FOLLOWS:

         1.   The foregoing recitals are incorporated herein by reference as if set forth in full

herein and are made an express part of this Stipulation and Agreed Order.

         2.   In full satisfaction of the Application, the Reorganized Debtors shall pay Annaly

$105,000.00 (the “Settlement Amount”) no later than July 6, 2020, in relation to the Application.

         3.   Annaly hereby agrees that it waives its right to assert any Event of Default (as

defined in the Annaly Master Lease) with respect to:

              a.      any amounts for attorneys’ fees and expenses contained in the Application;

              b.      any amounts for attorneys’ fees and expenses incurred after the Effective
                      Date in connection with the Application;

              c.      any amounts for attorneys’ fees and expenses contained in the Berkadia
                      Application; and

              d.      any amounts for attorneys’ fees and expenses incurred after the Effective
                      Date in connection with the Berkadia Application.




                                                5
74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20            Entered 07/08/20 14:48:14        Page 6 of 7




         4.     Out of an abundance of caution, except for the matters specifically delineated in the

foregoing Paragraph 3, Annaly retains and preserves all rights and remedies pursuant to the Annaly

Master Lease.

         5.     Effective as of the entry of this Stipulation and Agreed Order, Annaly hereby

withdraws the Application.

         6.     The Parties’ rights and obligations under this Stipulation and Agreed Order are

conditioned upon this Stipulation and Agreed Order becoming a final order within the meaning of

the Bankruptcy Rules.

         7.     This Stipulation and Agreed Order shall be binding upon, and shall inure to the

benefit of each of the Debtors, the Reorganized Debtors, and Annaly, and all their respective

agents, employees, representatives, assigns, successors in interest, and attorneys.

         8.     This Stipulation and Agreed Order may be executed in multiple counterparts. The

Parties agree that their respective signatures will be effective and a counterpart containing an

electronic copy of the signature page shall have the same force and effect as an original.

         9.     Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

shall be immediately effective and enforceable upon its entry

         10.    This Court shall retain jurisdiction over any and all matters arising from the

interpretation, implementation, or enforcement of this Order.

                                     # # # End of Order # # #




                                                  6
74003416.3
Case 18-33967-sgj11 Doc 2838 Filed 07/08/20         Entered 07/08/20 14:48:14   Page 7 of 7




Order submitted by:

 POLSINELLI PC                                      WINSTEAD PC

 /s/ Liz Boydston                                   /s/ Joe Wielebinski
 Liz Boydston                                       Joseph J. Wielebinski
 State Bar No. 24053684                             State Bar No. 21432400
 2950 N. Harwood, Suite 2100                        Jason A. Enright
 Dallas, Texas 75201                                State Bar No. 24087475
 Telephone: (214) 397-0030                          500 Winstead Building
 Facsimile: (214) 397-0033                          2728 N. Harwood Street
 lboydston@polsinelli.com                           Dallas, Texas 75201
                                                    Telephone: (214) 745-5400
 -and-                                              Facsimile: (214) 745-5390
                                                    jwielebinski@winstead.com
 Jeremy R. Johnson (Admitted Pro Hac Vice)          jenright@winstead.com
 Stephen J. Astringer (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com
 sastringer@polsinelli.com

 Counsel to the Reorganized Debtors                 Counsel to Annaly




                                                7
74003416.3
